COPE, Judge
(dissenting).
In my view the record does not contain substantial competent evidence to support the trial court’s conclusion that the appellant has the present ability to pay $2,000 in order to purge himself of civil contempt for failure to pay child support and alimony required by the decree in the parties’ dissolution of marriage. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Appellee’s arguments may be entirely appropriate on an indirect criminal contempt, but not a civil contempt. I would reverse the order under review.